DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on July 20, 2022 have been considered.  Claims 21, 30, and 39 have been amended.  New claim 41 has been added. Claims 1-20, and 40 have been canceled.  Therefore, claims 21-39, and 41 are pending, wherein claims 37-39 are withdrawn from consideration, and wherein claims 21-36, and 41 are pending for consideration.

Claim Rejections - 35 USC § 112
3.	Claims 21-36, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 21, 31:
(i)	The amended claim 21 recites:
	 “receiving, by a server computer from a sender device, a peer-to-peer interaction request including interaction details and one or more cryptograms, the interaction details including receiver information for a receiver device that will receive a transfer from the sender device, wherein the receiver information was not encrypted with a first key;”.
	Therefore, the amended limitation describes a transfer from the sender device to the receiver device.  Fig. 1 of the specification discloses sender device 110, and receiver device 210.
	However, the specification [0047] discloses:
	“The sender 111 can initiate an interaction between the sender 111 and the receiver 121, such that a value can be transferred from the sender's account at the sending institution computer 160 to the receiver's account at the receiving institution computer 130.”
	Therefore, the specification discloses a transfer from the sender’s account to the receiver’s account. Fig. 1 of the specification discloses that the sender’s account resides in sending institution computer 150, and the receiver’s account resides in receiving institution computer 130.
	Therefore, the specification does not disclose the amended limitation in section (i).
(ii)	The amended claim 21 further recites:
	“to create the first cryptogram to validate an identity of the receiver device;”
	Therefore, the amended claim 1 describes the first cryptogram is created to validate an identity of the receiver device.
	In the response, applicant points to paragraph [0022] of the published specification for the support of the amendment.
	The specification [0022] discloses:
	“Accordingly, the cryptogram goes beyond validating that the sender initiated the interaction (as can take place in some interactions). Embodiments allow the cryptogram to further validate that the sender-chosen receiver has not been changed.”
	Therefore, the specification discloses the cryptogram, such as the first cryptogram, is to validate the sender-chosen receiver (not the receiver device identifier).
	Figure 1 of the application indicates receiver 121, and receiver device 120 are two different and separate entities.
	Therefore, the specification does not disclose the amended limitation in section (ii).
	In conclusion, the specification does not disclose the amendments in claim 21, and therefore, claim 21 is rejected for failing to comply with the written description requirement.
	The amended claim 31 recites the similar limitation claim 21, and is therefore rejected based on the same rationale.
Referring to claims 22-30, 32-36, and 41:
	Claims 22-30, 32-36, and 41 are dependent from claims 21, and 31 respectively, and therefore rejected based on the same rationale.

Double Patenting
            4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).                     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).                      Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
                     Claims 21-28 of instant application 16/920,251 (hereafter '251) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of Patent No. 10,742,419 (hereafter '419). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 21-28 of '251 are found in claim 1-4 of '419.                      Therefore, Claims 21-28 of ‘251 are anticipated by claim 1-4 of '419, because all the limitation of broader genus claims of '251 are contained in the narrower species claims of '419, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
                      "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon.qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber.q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).                       This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
	5.	Note: in the response filed on July 20, 2020, Applicant requests that the double patenting rejection be held in abeyance until there are no further pending rejections. 
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21-22, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (U.S. 2014/0379584 A1), in view of Davis et al. (U.S. 2009/0070263 A1), hereinafter “Davis.
Referring to claim 21:
	 	Ward teaches:
                      A method comprising: 
           receiving, by a server computer from a sender device, a peer-to-peer interaction request including interaction details and one or more cryptograms, the interaction details including receiver information for a receiver device that will receive a transfer from the sender device, wherein the receiver information was not encrypted with a first key (see Ward, fig. 4, top row, ‘device  [i.e., the sender device ]’, ‘Merchant [i.e., the receiver/receiver device ]’, ‘Bank [i.e., the server computer ]’, 405b ‘user inputs payment terms’, 408 ‘device submits payment details [i.e., the interaction details ] …with digital signature [i.e., one or more cryptograms ]’; [0043] ‘peer to peer payments, where a user…may generate their own bill [i.e., where bill corresponds to interaction details including receiver information, where the receiver information was not encrypted with a first key ]’; [0068] ‘…the bill signed by the merchant [i.e., one or more cryptograms ] …payment authorization signed by the customer [i.e., one or more cryptograms ], the bank verifies both signatures [i.e., verifying, by the server computer, the first cryptogram ],’); 
           verifying, by the server computer, a first cryptogram of the one or more cryptograms, wherein the first cryptogram is created by using the receiver information, from the interaction details received from the receiver device, that was not encrypted with the first key, a cryptographic key associated with the sender device, and an algorithm used at the sender device to create the first cryptogram to validate an identity of the receiver device (see Ward, fig. 4, item 414; [0024] ‘after the signature has been verified, the financial institution may …process the information’; [0137] ‘since a digital signature is unique to an individual financial transaction,...’; [0068] ‘…the bill signed by the merchant [i.e., one or more cryptograms, to verify the identity of the receiver (merchant) ] …payment authorization signed by the customer [i.e., ‘signed by the customer’ corresponds to the first cryptogram created by using the receiver information from the interaction details received from the receiver device, that was not encrypted ], the bank verifies both signatures [i.e., verifying, by the server computer, the first cryptogram ],’; [0127] ‘the financial transaction details may include the merchant [i.e., the receiver ] name, bill line items, total, date of sale, acceptable payment methods, etc.,’; [0136] ‘the financial institution may verify … phone verification [i.e., where the phone number corresponds to the device identifier, such as the merchant’s phone number (receiver’s device identifier) on the bill ]  …’);
            verifying, by the server computer, the first cryptogram (see Ward, [0068] ‘…the bill signed by the merchant [i.e., one or more cryptograms ] …payment authorization signed by the customer [i.e., one or more cryptograms ], the bank verifies both signatures [i.e., verifying, by the server computer, the first cryptogram ],’); and 
            coordinating, by the server computer, a peer-to-peer transfer from a sender account to a receiver account (see Ward, [0024] ‘after the signature has been verified, the financial institution may…process the information’; [0043] ‘peer-to-peer payments [i.e., a fund transfer ]’).
	However, Ward does not disclose recreating the first cryptogram, and determining whether the recreated first cryptogram matches the received cryptogram.
	Davis discloses recreating the first cryptogram, and determining whether the recreated first cryptogram matches the received cryptogram (see Davis, [0047] ‘The `signature` is an encrypted digest (e.g., one-way hash function) used to confirm authenticity of data. Upon accessing the data, the recipient can decrypt the digest and also re-compute the digest from the received file or data. If the digests match, the file is proven to be intact and tamper free.’). 
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Davis into the system of Ward for recreating the first cryptogram, and determining whether the recreated first cryptogram matches the received cryptogram.  Ward teaches “one or more embodiments of the invention enable an anti-fraud financial method that enables a strong initial registration process for registering a financial payment instrument such as a credit card, debit card, money transfer, or checking account with a financial institution without external storage of private keys,” (see Ward, [0002]).  Therefore, Davis’s teaching could enhance the system of Ward,  because Davis teaches “If the digests match, the file is proven to be intact and tamper free.” (see Davis, [0047]).
Referring to claims 22, 31:
		Ward and Davis further disclose:
		wherein the verifying, by the server computer, the first cryptogram comprises verifying that the recreated first cryptogram, that was recreated using the receiver information from the interaction details received from the receiver device, matches the first cryptogram of the received one or more cryptograms (see Ward, [0068] ‘…the bill signed by the merchant [i.e., one or more cryptograms ] …payment authorization signed by the customer [i.e., ‘signed by the customer’ corresponds to the first cryptogram created by using the receiver information from the interaction details received from the receiver device, that was not encrypted ], the bank verifies both signatures [i.e., verifying, by the server computer, the first cryptogram ],’.  And, Davis, [0047] ‘The `signature` is an encrypted digest (e.g., one-way hash function) used to confirm authenticity of data. Upon accessing the data, the recipient can decrypt the digest and also re-compute the digest from the received file or data. If the digests match, the file is proven to be intact and tamper free.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Davis into the system of Ward for recreating the first cryptogram, and determining whether the recreated first cryptogram matches the received cryptogram.  Ward teaches “one or more embodiments of the invention enable an anti-fraud financial method that enables a strong initial registration process for registering a financial payment instrument such as a credit card, debit card, money transfer, or checking account with a financial institution without external storage of private keys,” (see Ward, [0002]).  Therefore, Davis’s teaching could enhance the system of Ward,  because Davis teaches “If the digests match, the file is proven to be intact and tamper free.” (see Davis, [0047]).
Referring to claim 30:
	 	Ward teaches:
		A server computer comprising (see Ward, fig. 1, 110 ‘financial institution website server’): 
           a processor (see Ward, fig. 1, 110 ‘financial institution website server’); and  
                      a computer readable medium, the computer readable medium comprising code, executable by the processor, for implementing a method comprising: 
           receiving, by the server computer from a sender device, a peer-to-peer interaction request including interaction details and one or more cryptograms, the interaction details including receiver information for a receiver device that will receive a transfer from the server device, wherein the receiver information was not encrypted with a first key (see Ward, fig. 4, top row, ‘device  [i.e., the sender device ]’, ‘Merchant [i.e., the receiver/receiver device ]’, ‘Bank [i.e., the server computer ]’, 405b ‘user inputs payment terms’, 408 ‘device submits payment details [i.e., the interaction details ] …with digital signature [i.e., one or more cryptograms ]’; [0043] ‘peer to peer payments, where a user…may generate their own bill [i.e., where bill corresponds to interaction details including receiver information, where the receiver information was not encrypted with a first key ]’; [0068] ‘…the bill signed by the merchant [i.e., one or more cryptograms ] …payment authorization signed by the customer [i.e., ‘signed by the customer’ corresponds to the first cryptogram created by using the receiver information, that was not encrypted ], the bank verifies both signatures [i.e., verifying, by the server computer, the first cryptogram ],’); 
            verifying, by the server computer, a first cryptogram from the one or more cryptograms, wherein the first cryptogram is created by using the receiver information, from the interaction details received from the receiver device, that was not encrypted with the first key, a cryptographic key associated with the sender device, and an algorithm used at the sender device to create the first cryptogram to validate the identity of the receiver device (see Ward, fig. 4, item 414; [0024] ‘after the signature has been verified, the financial institution may …process the information’; [0137] ‘since a digital signature is unique to an individual financial transaction,...’; [0068] ‘…the bill signed by the merchant [i.e., one or more cryptograms, to validate the identity of the receiver (merchant) ] …payment authorization signed by the customer [i.e., ‘signed by the customer’ corresponds to the first cryptogram created by using the receiver information that was not encrypted ], the bank verifies both signatures [i.e., verifying, by the server computer, the first cryptogram ],’; [0127] ‘the financial transaction details may include the merchant [i.e., the receiver ] name, bill line items, total, date of sale, acceptable payment methods, etc.,’; [0136] ‘the financial institution may verify … phone verification [i.e., where the phone number corresponds to the device identifier, such as the merchant’s phone number (receiver’s device identifier) ] on the bill …’);
            verifying, by the server computer, the first cryptogram (see Ward, [0068] ‘…the bill signed by the merchant [i.e., one or more cryptograms ] …payment authorization signed by the customer [i.e., one or more cryptograms ], the bank verifies both signatures [i.e., verifying, by the server computer, the first cryptogram ],’); and 
            coordinating, by the server computer, a peer-to-peer transfer from a sender account to a receiver account (see Ward, [0024] ‘after the signature has been verified, the financial institution may…process the information’; [0043] ‘peer-to-peer payments’).
           However, Ward does not disclose recreating the first cryptogram, and determining whether the recreated first cryptogram matches the received cryptogram.
	Davis discloses recreating the first cryptogram, and determining whether the recreated first cryptogram matches the received cryptogram (see Davis, [0047] ‘The `signature` is an encrypted digest (e.g., one-way hash function) used to confirm authenticity of data. Upon accessing the data, the recipient can decrypt the digest and also re-compute the digest from the received file or data. If the digests match, the file is proven to be intact and tamper free.’). 
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Davis into the system of Ward for recreating the first cryptogram, and determining whether the recreated first cryptogram matches the received cryptogram.  Ward teaches “one or more embodiments of the invention enable an anti-fraud financial method that enables a strong initial registration process for registering a financial payment instrument such as a credit card, debit card, money transfer, or checking account with a financial institution without external storage of private keys,” (see Ward, [0002]).  Therefore, Davis’s teaching could enhance the system of Ward,  because Davis teaches “If the digests match, the file is proven to be intact and tamper free.” (see Davis, [0047]).

8.	Claims 23, 26-28, 32, and 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over Ward (U.S. 2014/0379584 A1), in view of Davis et al. (U.S. 2009/0070263 A1), further in view of Elgamal (U.S. 5,671,279).
Referring to claims 23, 28, 32, 36:
		Ward and Davis further disclose:
                      before receiving from the sender device, the peer-to-peer interaction request: 
           providing, by the server computer, the first key to the sender device, wherein the first key is a first symmetric key; storing, by the server computer, a copy of the first key (see Ward, [0024] ‘symmetric key’; [0068] ‘the bank verifies both signatures [i.e., verifying the first signature with the first key ],’); 
           providing, by the server computer, a second key to the receiver device, wherein the second key is a second symmetric key; storing, by the server computer, a copy of the second key (see Ward, [0024] ‘symmetric key’; [0068] ‘the bank verifies both signatures [i.e., verifying the second signature with the second key ],’). 
                     However, they do not disclose determining a third key, and verifying the signature using the third key.
	 	Elgamal discloses determining a third key, and verifying the signature using the third key (see Elgamal, col. 5, line 21 ‘The signature could be verified using the public key’; col. 14, line 48 ‘A single digital signature may be generated by any entity for multiple 
messages by concatenating the hashes of multiple messages and then signing the 
entire combined hash. This proves that all messages have been received [i.e., verifying the first cryptogram using the first key; verifying the second cryptogram using the second key; and verifying the digital signature using the third key ].  For example, the Merchant may combine many Hashes [i.e., generating the first cryptogram using the first key, generating the second cryptogram using the second key ] from many customers and provide one signature [i.e., generating the digital signature using the third key ].’).
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Elgamal into the system of Ward to use the third key.  Ward teaches “one or more embodiments of the invention enable an anti-fraud financial method that enables a strong initial registration process for registering a financial payment instrument such as a credit card, debit card, money transfer, or checking account with a financial institution without external storage of private keys,” (see Ward, [0002]).  Therefore, Elgamal’s teaching could enhance the system of Ward, because Elgamal teaches “the invention relates to the secure processing of on-line commercial transactions.” (see Elgamal, col. 1, line 8).
Referring to claims 26, 35:
		Ward, Davis, and Elgamal further disclose:
	wherein the interaction details further include sender information, wherein a second cryptogram is generated using the sender information, and wherein the method further comprises verifying, by the server computer, the second cryptogram (see Ward, [0068] ‘…the bill signed by the merchant [i.e., where the bill signed by the merchant corresponds to the second cryptogram generated using the sender information ] …payment authorization signed by the customer [i.e., one or more cryptograms ], the bank verifies both signatures [i.e., verifying, by the server computer, the second cryptogram ],’).
Referring to claim 27:
		Ward, Davis, and Elgamal further disclose:
           wherein the first cryptogram was further generated using the sender information, and wherein the second cryptogram was further generated using the receiver information, such that the first cryptogram and the second cryptogram were both generated using both the sender information and the receiver information (see Ward, [0068] ‘…the bill signed by the merchant [i.e., where the bill signed by the merchant corresponds to the second cryptogram generated using both the sender information and the receiver information ] …payment authorization signed by the customer [i.e., where the payment authorization signed by the customer corresponds to the first cryptogram generated using both the sender information and the receiver information ], the bank verifies both signatures [i.e., verifying, by the server computer, the first cryptogram, and the second cryptogram ],’). 

9.	Claims 24-25, 29, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (U.S. 2014/0379584 A1), in view of Davis et al. (U.S. 2009/0070263 A1), in view of Elgamal (U.S. 5,671,279), further in view of Heeht et al. (U.S. 11,068,866 B1), hereinafter “Heeht”. 
Referring to claims 24-25, 33-34:
		Ward, Davis, and Elgamal do not disclose token, and de-tokenizing a token.
		Heeht disclose token, and de-tokenizing a token (see Heeht, col. 6, line 46 ‘tokens and decode (i.e., detokenize) received tokens into customer account numbers’)
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Heeht into the system of Ward to implement token, and de-tokenizing a token.  Ward teaches “one or more embodiments of the invention enable an anti-fraud financial method that enables a strong initial registration process for registering a financial payment instrument such as a credit card, debit card, money transfer, or checking account with a financial institution without external storage of private keys,” (see Ward, [0002]).  Therefore, Heeht’s teaching could enhance the system of Ward, because Heeht teaches token, and de-tokenizing a token “facilitate interbank fund transfers” (see Heeht, col. 6, line 33). 
Referring to claim 29:
		Ward, Davis, Elgamal, and Heeht further disclose interaction velocity (see Heeht, col. 15, line 26 ‘transaction velocities’).
	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Heeht into the system of Ward to use interaction velocities.  Ward teaches “one or more embodiments of the invention enable an anti-fraud financial method that enables a strong initial registration process for registering a financial payment instrument such as a credit card, debit card, money transfer, or checking account with a financial institution without external storage of private keys,” (see Ward, [0002]).  Therefore, Heeht’s teaching could enhance the system of Ward, because transaction velocities can be used for transaction analytics (see Heeht, col. 15, line 26).

10.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ward (U.S. 2014/0379584 A1), in view of Davis et al. (U.S. 2009/0070263 A1), further in view of Pitroda et al. (U.S. 9,317,849 B2), hereinafter “Pitroda”.
Referring to claim 41:
	Ward and Davis discloses wherein the server computer executes a value transfer from the sender account to the receiver account (see Ward, [0024] ‘after the signature has been verified, the financial institution may…process the information’; [0043] ‘peer-to-peer payments [i.e., a fund transfer ]’). 
	However, they do not explicitly disclose wherein the server computer comprises a token database and a cryptographic key database.
	Pitroda discloses a token database and a cryptographic key database (see Pitroda, col. 113, line 24-28 ‘database 4738 may be used to store … tokens …’; col. 140, lines 1-3 ‘The MSF (main service facility) 142 may … store the certificates/public keys in its own database’).
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Pitroda into the system of Ward to use database to store tokens, keys.  Ward teaches “one or more embodiments of the invention enable an anti-fraud financial method that enables a strong initial registration process for registering a financial payment instrument such as a credit card, debit card, money transfer, or checking account with a financial institution without external storage of private keys,” (see Ward, [0002]).  Therefore, Pitroda’s teaching could enhance the system of Ward, because Pitroda discloses “The database may store such information in more than one dimension, so that it can be accessed by different applications or for different purposes.” (see Pitroda, col. 113, line 28)

Response to Arguments
11.	Applicant's arguments filed on July 20, 2022 have been fully considered but they are not persuasive. 
(a)	Applicant submits:
“Therefore, Davis discloses re-computing the digest from the received file or data. However, this does not teach or suggest that a first cryptogram is recreated by using the receiver information, from the interaction details received from the receiver device, that was not encrypted with the first key, a cryptographic key associated with the sender device, and an algorithm used at the sender device to create the first cryptogram.” (see page 11, 2nd par)
Examiner maintains:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the primary reference Ward discloses:
Ward, fig. 4, item 414; [0024] ‘after the signature has been verified, the financial institution may …process the information’; [0137] ‘since a digital signature is unique to an individual financial transaction,...’; [0068] ‘…the bill signed by the merchant [i.e., one or more cryptograms, to verify the identity of the receiver (merchant) ] …payment authorization signed by the customer [i.e., ‘signed by the customer’ corresponds to the first cryptogram created by using the receiver information from the interaction details received from the receiver device, that was not encrypted ], the bank verifies both signatures [i.e., verifying, by the server computer, the first cryptogram ],’; [0127] ‘the financial transaction details may include the merchant [i.e., the receiver ] name, bill line items, total, date of sale, acceptable payment methods, etc.,’; [0136] ‘the financial institution may verify … phone verification [i.e., where the phone number corresponds to the device identifier, such as the merchant’s phone number (receiver’s device identifier) on the bill ]  …’
Therefore, Ward discloses or suggests verifying the first cryptogram that is created by using the receiver information, from the interaction details received from the receiver device, that was not encrypted with the first key, a cryptographic key associated with the sender device, and an algorithm used at the sender device to create the first cryptogram.
However, Ward does not disclose recreating the first cryptogram.
Davis discloses: [0047] ‘The `signature` is an encrypted digest (e.g., one-way hash function) used to confirm authenticity of data. Upon accessing the data, the recipient can decrypt the digest and also re-compute the digest [i.e., recreating the first cryptogram from the received data ] from the received file or data. If the digests match, the file is proven to be intact and tamper free.’
Therefore, Davis discloses recreating the first cryptogram from the received data.
Thus, the combination of Ward and Davis disclose or suggest a first cryptogram is recreated by using the receiver information, from the interaction details received from the receiver device, that was not encrypted with the first key, a cryptographic key associated with the sender device, and an algorithm used at the sender device to create the first cryptogram, as claimed.
(b)	Applicant submits:
“Further, paragraph [0047] of Davis describes steps that are performed by a recipient of the data and not a server computer. Therefore, Davis does not teach that a server computer recreates a first cryptogram using receiver information from the interaction details received from a receiver device.” (see page 11, 3rd par)
Examiner maintains:
The combination of Ward and Davis disclose or suggest that a server computer recreates a first cryptogram using receiver information from the interaction details received from a receiver device, as claimed (see (a) above). 
(c)	Applicant submits:
“Davis does not teach or suggest that a first cryptogram is recreated to validate an identity of the receiver device.” (see page 11, last par)
Examiner maintains:
As an initial matter, the amended limitation “to validate an identity of the receiver device” is rejected under 112(a) (see 112 rejection above).
Ward discloses: [0127] ‘the financial transaction details may include the merchant [i.e., the receiver ] name, bill line items, total, date of sale, acceptable payment methods, etc.,’; [0136] ‘the financial institution may verify … phone verification [i.e., where the phone number (on the bill as a contact information) corresponds to the device identifier, e.g.,  the merchant’s phone number (on the bill) corresponds to the merchant’s device identifier (receiver’s device identifier) ] …’
Therefore, the combination of Ward and Davis disclose or suggest a first cryptogram is recreated to validate an identity of the receiver device, as claimed. 

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Mazed; Mohammad A. (US 20220003676 A1) disclose Optical biomodule for detection of diseases at an early onset;
(b)	Metral; Max Edward et al. (US 20210326843 A1) disclose fault tolerant token based transaction systems;
(c)	Lohe; Timothy et al. (US 20210266167 A1) disclose Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Datastructures, Apparatuses, Methods and Systems;
(d)	Paiz; Richard (US 10936687 B1) disclose Codex search patterns virtual maestro;
(e)	Artman; Tuomas Santeri et al. (US 20200320512 A1) disclose CONSUMER DEVICE BASED POINT-OF-SALE;
(f)	Warila; Bruce et al. (US 20200151384 A1) disclose system and method for provisioning a mobile software application to a mobile device. 

 13.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
           A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                       




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492